Exhibit 10.1

Execution Version

AMENDMENT NO. 5

TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 5 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of February 21, 2013, is entered into among GLADSTONE
BUSINESS LOAN, LLC, as Borrower (the “Borrower”), GLADSTONE MANAGEMENT
CORPORATION, as Servicer (the “Servicer”), KEYBANK NATIONAL ASSOCIATION, BRANCH
BANKING AND TRUST COMPANY (“BB&T”) and ING CAPITAL LLC (“ING”), as Lenders
(collectively, the “Lenders”), KEY EQUIPMENT FINANCE INC. (“KEF”), BB&T and ING,
as Managing Agents (in such capacity, collectively the “Managing Agents”) and
KEF, as Administrative Agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed thereto in the “Credit Agreement” referred to below.

PRELIMINARY STATEMENTS

A. Reference is made to that certain Fourth Amended and Restated Credit
Agreement dated as of March 15, 2010 by and among the Borrower, the Servicer,
the Lenders, the Managing Agents and the Administrative Agent (as amended,
modified, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”).

B. The parties hereto have agreed to amend certain provisions of the Credit
Agreement upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment. Subject to the satisfaction of the conditions precedent
set forth in Section 3 hereof, the definition of “Key Man Event” set forth in
the Credit Agreement is hereby deleted in its entirety, and the following
substituted therefor:

“Key Man Event” means (i) either of David Gladstone or Terry Brubaker shall
cease to be an executive officer of the Originator, and such individual has not
within 180 days thereafter been replaced with an officer or officers, as the
case may be, satisfactory to the Administrative Agent and the Required Lenders,
as determined in their reasonable discretion; or (ii) both David Gladstone and
Terry Brubaker shall cease to be executive officers of the Originator.

SECTION 2. Representations and Warranties. The Borrower and the Servicer each
hereby represents and warrants to each of the other parties hereto, that:

(a) this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms; and

(b) on the date hereof, before and after giving effect to this Amendment, other
than as amended or waived pursuant to this Amendment, no Early Termination Event
or Unmatured Termination Event has occurred and is continuing.



--------------------------------------------------------------------------------

SECTION 3. Conditions Precedent. This Amendment shall become effective on the
first Business Day (the “Effective Date”) on which the Administrative Agent or
its counsel has received counterpart signature pages of this Amendment, executed
by each of the parties hereto.

SECTION 4. Reference to and Effect on the Transaction Documents.

(a) Upon the effectiveness of this Amendment, (i) each reference in the Credit
Agreement to “this Credit Agreement”, “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the Credit
Agreement as amended or otherwise modified hereby, and (ii) each reference to
the Credit Agreement in any other Transaction Document or any other document,
instrument or agreement executed and/or delivered in connection therewith, shall
mean and be a reference to the Credit Agreement as amended or otherwise modified
hereby.

(b) Except as specifically amended, terminated or otherwise modified above, the
terms and conditions of the Credit Agreement, of all other Transaction Documents
and any other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent,
any Managing Agent or any Lender under the Credit Agreement or any other
Transaction Document or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, in each case except as specifically set forth herein.

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 8. Fees and Expenses. The Borrower hereby confirms its agreement to pay
on demand all reasonable costs and expenses of the Administrative Agent,
Managing Agents or Lenders in connection with the preparation, execution and
delivery of this Amendment and any

 

2



--------------------------------------------------------------------------------

of the other instruments, documents and agreements to be executed and/or
delivered in connection herewith, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel to the Administrative Agent, Managing
Agents or Lenders with respect thereto.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

GLADSTONE BUSINESS LOAN, LLC By:  

/s/ David Gladstone

  Name:   David Gladstone   Title:   Chairman and CEO GLADSTONE MANAGEMENT
CORPORATION By:  

/s/ David Gladstone

  Name:   David Gladstone   Title:   Chairman and CEO

Signature Page to Amendment No. 5



--------------------------------------------------------------------------------

KEY EQUIPMENT FINANCE INC., as Administrative Agent and a Managing Agent By:  

/s/ Richard S. Andersen

  Name:   Richard S. Andersen   Title:   Vice President KEYBANK NATIONAL
ASSOCIATION, as a Lender By:  

/s/ Philip G. Turner

  Name:   Philip G. Turner   Title:   Executive Vice President

Signature Page to Amendment No. 5



--------------------------------------------------------------------------------

BRANCH BANK AND TRUST COMPANY, as a Lender and a Managing Agent By:  

/s/ James E. Davis

  Name:   James E. Davis   Title:   Senior Vice President

Signature Page to Amendment No. 5



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender and a Managing Agent By:  

/s/ Patrick Frisch

  Name:   Patrick Frisch   Title:   Managing Director

Signature Page to Amendment No. 5